Citation Nr: 1206181	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  03-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 1996 for the assignment of a 100 percent evaluation for a service-connected kidney disability, specifically renal carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1970 to August 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's appeal for an effective date earlier than January 18, 1996 for the assignment of a 100 percent evaluation for a kidney disability, specifically renal carcinoma.

In a July 2009 decision, in pertinent part, the Board denied an effective date earlier than January 18, 1996 for the assignment of a 100 percent evaluation for a kidney disability, specifically renal carcinoma.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2010, while the case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand, requesting that the Court specifically vacate only that part of the Board's July 2009 decision, denying an effective date earlier than January 18, 1996 for the assignment of a 100 percent evaluation for a kidney disability.  Subsequently, the Court issued an Order partially vacating the June 2010 Board decision as requested in the Joint Motion for Partial Remand.

In September 2011, in compliance with the Court's order, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the development of the Veteran's renal carcinoma and, subsequently, procured such an opinion.  As the VHA oncologist wrote the undated VHA opinion in compliance with the Board's requests, basing the opinion on a review of the claims file and relevant medical evidence, the opinion is adequate for VA purposes.  In November 2011, the Board issued a copy of the VHA opinion to the Veteran and his representative.  Therefore, we will proceed to render a decision on this claim.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The pertinent claim for an increased rating for a kidney disability, which eventually resulted in the granting of 100 percent rating after the discovery of a renal carcinoma on the Veteran's right kidney, was received by VA on February 19, 1991, but not earlier. 

2.  The evidence is in relative equipoise as to whether a mass on the Veteran's left kidney was malignant, and, therefore, identifiable as a renal carcinoma, on May 13, 1993.  

3.  The Veteran did not have a renal carcinoma prior to May 13, 1993.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of May 13, 1993, but no earlier, for an award of a 100 percent rating for a service-connected kidney disability, specifically renal carcinoma, have been met.  
38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the effective date appeal before the Board is based on a downstream element (effective date assignment) from a claim for an increased rating in excess of 10 percent for a service-connected kidney disability, then diagnosed as hydronephrosis, that was filed on February 19, 1991.  As this is a downstream issue following the grant of an increased rating, further VCAA notice was not required when the RO developed this claim.  See VAOPGCPREC 8-2003; Dingess v. Nicholson, 19 Vet. App. at 491. Yet, the Board notes that the RO provided the Veteran with information about effective dates in a June 2006 letter.  Additionally, the evidence shows the Veteran has actual knowledge of the evidence necessary to substantiate this claim.  Specifically, the RO assigned a 100 percent evaluation effective January 18, 1996 because VA examiners diagnosed renal cell carcinoma on that date.  The Veteran contends that the carcinoma, first diagnosed in January 1996, was present in 1991.  This would establish that the Veteran understands that, in order to warrant a 100 percent evaluation, cancer needs to be shown by the evidence at a date prior to January 18, 1996.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  In order to assist the Veteran, the Board procured an undated Veterans Health Administration opinion from a VHA oncologist regarding the most likely date of onset of the Veteran's renal carcinoma.  The resulting undated VHA opinion was written after a review of the claims file and relevant medical resources, and contains an opinion supported by the clinical evidence.  

In a January 2012 response to the VHA medical opinion, the Veteran's representative suggested that the Board obtain an additional medical opinion to determine when a mass identified by VA examiners in July 1991 first manifested.  The representative indicated that such a VA clinician could be asked how long it would take the mass shown in 1991 to develop, based on the average "slow growth" of a tumor.  As will be noted further below, the VHA oncologist who provided the undated VHA opinion indicated that he could not answer such a question due to the limits of medical knowledge.  Specifically, the VHA oncologist indicated that the "mass" was noted to be a simple cyst when it was diagnosed in July 1991.  The "mass" itself was not identified until May 1993 and, as the VHA oncologist indicated that the mass likely was malignant at that time, the Board will grant an effective date of May 13, 1993, the date of identification of the mass, for the award of a 100 percent rating for a kidney disability.  Moreover, the VHA oncologist stressed that the growth of renal tumors as found in January 1996 is both "slow" and "variable."  In fact, the VHA oncologist stated that little was known by clinicians about the growth rate and natural history of renal cancer because tumors were usually removed surgically.  As the VHA oncologist stressed that little was known about the growth rate of such tumors except that, while slow, the rate of growth was variable, the VHA oncologist's opinion indicates that there is no known "average" growth rate for such tumors.  

Based on the VHA oncologist's discussion, a remand for another VA medical opinion to discuss the growth of the Veteran's tumor based on the average rate of growth of such tumors would be fruitless as no such average growth rate is known to exist.  Therefore, the Board finds that requesting another opinion regarding the development of the Veteran's renal carcinoma, would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's inability to provide a medical opinion without resort to speculation is acceptable if the examiner indicates that the inability to provide the opinion is based on the limits of medical knowledge).  As the VHA oncologist provided a relevant opinion regarding the onset of the Veteran's renal carcinoma based on the evidence in the claims file and relevant medical publications, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Earlier Effective Date Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit recently reaffirmed that "the plain language of 38 U.S.C.A. § 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  In making a determination, the Board must consider all of the evidence of record, regardless of when it was received, and not limit the evidence considered to a one-year period prior to receipt of claim for increased rating.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Earlier Effective Date for Renal Carcinoma

The evidence in the claims file indicates that, years prior to the filing of this claim, VA granted service connection for a kidney disability, specifically hydronephrosis of the bilateral kidneys, originally assigning a 10 percent rating effective February 1, 1979.  Of relevance in this matter, the Veteran filed a claim for an increased rating for the service-connected hydronephrosis, which was received by VA on February 19, 1991.  During the pendency of that claim for increase, the Veteran was granted a 100 percent evaluation for the service-connected kidney disability, effective January 18, 1996, because, on that date, he underwent a left renal exploration and a left renal mass was removed and determined to be a renal carcinoma.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (assigning a 100 percent rating for diagnosed malignant neoplasms of the genitourinary system) (2011).

The Veteran contends he should be granted an earlier effective date for the 100 percent evaluation because a renal mass had been shown earlier and VA had neglected to further evaluate it.  He contends that, because the mass was present prior to January 18, 1996, he should be awarded an earlier effective date for the 100 percent evaluation.  He states that the mass had been present since at least 1991, but contended that the 100 percent evaluation should be effective the day following his discharge from service.

The issue before the Board is whether the evidence shows that prior to January 18, 1996 indicating that the Veteran had a malignant neoplasm.  After having carefully reviewed the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the mass on the Veteran's left kidney was malignant on May 13, 1993 and, therefore, the effective date for the award of a 100 percent evaluation should be May 13, 1993, according to the provisions of 38 C.F.R. § 4.115b , Diagnostic Code 7528.  

Reviewing the pertinent evidence of record, 1970 and 1973 VA treatment records indicated treatment for recurrent urinary tract infections.  In April 1973, VA examiners diagnosed bilateral hydronephrosis and a congenital horseshoe kidney with fusion of the lower poles.  Subsequent VA treatment records, dated 1984, 1990, and 1991, indicate treatment for renal stones.  

In a July 1991 VA treatment record, specifically a renal sonogram report, a VA examiner diagnosed a cyst in the lower pole of the left kidney.  Yet, in a November 1991 VA renal sonogram report, VA examiners diagnosed an unremarkable left kidney.  

VA treatment records indicate that the Veteran underwent an open right pyeloplasty in September 1992.  Prior to the procedure, VA examiners performed evaluations, including a CT scan, a renal scan, a renal angiogram, and an intravenous pyelogram.  The VA examiners apparently made no mention of a cyst or mass on the left kidney as none were noted in the September 1992 pyeloplasty report.  Yet, the original VA records are not included in the claims file.  

In an October 1992 letter, a VA examiner, specifically an associate professor of urology, stated the Veteran had undergone an "extensive urological work-up which included renal scan, renal angiogram, IVP and CT scan," which were consistent with right utero-pelvic junction obstruction.  The VA examiner did not diagnosis renal carcinoma at that time.  In a separate October 1992 letter, an additional VA examiner stated the Veteran's renal scan was "abnormal," but made no finding regarding renal carcinoma. 

In a May 13, 1993 VA renal sonogram, a VA examiner noted "a left hypoechoic mass in the lower pole requiring further work up (complex cyst versus solid mass)." The VA examiner stated a CT scan should be done.  December 1995 VA treatment records show the Veteran reporting increased symptoms associated with the service-connected disability.  Subsequently, he underwent the procedure on January 18, 1996 that revealed the malignant neoplasm.  Specifically, in a January 18, 1996 VA treatment record, VA examiners diagnosed a renal cell carcinoma, clear cell type, grade two, pathological stage T1 (2.4 cm).  

In an undated VHA opinion, a VHA oncologist reported reviewing the evidence of record.  The VHA oncologist noted that little was known regarding the growth rate and natural history of renal cancer progression because the tumor was usually surgically removed.  The VHA oncologist stated that the growth rate of small renal tumors was variable, and was slow or undetectable in the majority of patients.  The VHA oncologist stated that the tumors that were "destined" to grow and possibly metastasize would do so early.

In reviewing the VA treatment records, the VHA oncologist indicated that the July 1991 VA renal sonogram results were most consistent with a simple cyst in the left kidney, although it had not been described well in the VA treatment record.  The VHA oncologist also noted that, in an October 1992 letter, a VA examiner, having reviewed a recent CT scan, made no indication of the presence of a left kidney mass or cyst.  The VHA oncologist indicated that, since the likelihood of malignancy in a simple cyst was extremely low, no further evaluation would have been recommended.  

In discussing the May 13, 1993 VA treatment record, indicating a review of a renal sonogram report finding a hypoechoic mass on the lower pole of the left kidney, the VHA oncologist stated that the incident of malignancy in a complex cyst or mass varied between 31 and 100 percent.  Based on the May 13, 1993 VA renal sonogram report, the VA examiner stated that the chance of malignancy was high, but indicated that it was difficult to state if malignancy already existed at that time or if it developed later in the course of the evolution of the cyst.  Furthermore, as the January 1996 VA examiners diagnosed pathological stage T1 cancer in the left kidney two years and eight months after the May 1993 renal sonogram, the VHA oncologist wondered if malignancy even existed in the mass in May 1993.  Although the growth of a renal cancer was variable, the VHA oncologist noted that if a cyst took less than two years (July 1991 to May 1993) to change from a simple cyst to a mass, one would expect it to "show more" than just a pathological stage T1 in January 1996.

The VHA oncologist stated that it was very unlikely that the renal cell cancer was present at the Veteran's discharge from service in 1972.  The VHA oncologist noted that the examinations from 1972 to 1991 did not show any left kidney abnormality indicating malignancy.  Moreover, even assuming that malignancy existed in 1972, the VHA oncologist opined that one would have expected the cancer to spread to other organs over the span of 24 years (1972-1996).  

The VHA oncologist found that the Veteran's recurrent urinary tract infections and renal stones noted throughout the record were most likely consequent to his congenital horseshoe kidney.  The VHA oncologist noted that kidney cysts were rarely associated with these symptoms.  Moreover, the VHA oncologist reported that many patients with renal cell cancer were asymptomatic until the disease had advanced, spreading beyond the kidneys.  The VHA oncologist stated that finding of a 2.4 cm pathological stage T1 renal cancer in the Veteran was not considered a locally advanced disease and was not expected to give symptoms.  In conclusion, the VHA oncologist stated that the date of onset of renal cancer in the Veteran was difficult to state.  Considering the review of the claims file and the findings referring to the other evidence of record, and relevant medical studies, the Board finds that the undated VHA opinion has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Having reviewed the evidence of record, the Board finds that the evidence is in relative equipoise as to whether a mass on the Veteran's left kidney was malignant and, therefore, identifiable as a renal carcinoma, on May 13, 1993.  As noted above, the treatment records contain no diagnosis for renal carcinoma until January 18, 1996.  In the undated VHA report, the VHA oncologist noted that the May 1993 VA renal sonogram report showed a complex cyst or mass.  The VHA oncologist noted that the likelihood of malignancy in this mass was high, but that there was also evidence that weighed against the probability of malignancy.  

Although the VHA oncologist indicated that factors weighed against a finding of malignancy in the left kidney mass identified on May 13, 1993, the VHA oncologist also noted that the probability of malignancy in the mass was high.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the mass on the Veteran's left kidney was malignant, and, therefore, ascertainable as a renal carcinoma, on May 13, 1993.  Except as otherwise provided, the effective date for a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this instance, the Veteran filed a claim for an increased rating for a kidney disability on February 19, 1991 and that claim was active at the time of the discovery of the renal carcinoma.  As the date the Veteran's renal carcinoma became ascertainable was May 13, 1993, the latter of the two dates, the Board finds that the criteria for an effective date of May 13, 1993 for the award of a 100 percent rating for a kidney disability have been met.   Id.  

Having reviewed the relevant evidence, the Board finds that the preponderance of the evidence weighs against the award of an earlier effective date prior to May 13, 1993 for the grant of a 100 percent rating for a kidney disability.  The Board finds that there is no competent evidence indicating that the Veteran had developed a malignant carcinoma at that time.  In the undated VHA opinion, the VHA oncologist stated that the July 1991 VA renal sonogram results were most consistent with a simple cyst in the left kidney.  The VHA oncologist noted that the likelihood of malignancy in a simple cyst was extremely low.  Having reviewed the October 1992 letter, written by a VA examiner who had reviewed a recent CT scan, the VHA oncologist noted the lack of any indication of the presence of a left kidney mass or cyst in the letter.  The evidence of record indicates that the renal mass was not discovered until VA examiners performed the May 13, 1993 renal sonogram.  As the record does not contain any competent evidence indicating a malignant renal mass of the left kidney prior to May 13, 1993, the Board finds that the criteria for the award of an effective date for a 100 percent rating for a kidney disability prior to May 13, 1993 have not been met.  Id.  

For the above reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's disability met the criteria allowing for an effective date of May 13, 1993 for a 100 percent rating for a kidney disability, specifically renal carcinoma, and, therefore, resolving reasonable doubt in the Veteran's favor, an effective date of May 13, 1993 is granted.  Moreover, the Board finds that the preponderance of the evidence weighs against the award of an effective date prior to May 13, 1993 for the same disability.  Because the preponderance of the evidence is against the Veteran's claim for an effective date prior to May 13, 1993 for a kidney disability, the benefit of the doubt doctrine is not for application as to that aspect of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date of May 13, 1993, but no earlier, for an award of a 100 percent rating for a kidney disability, specifically renal carcinoma, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


